Citation Nr: 0014271	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-01 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of jungle rot.

2.  Entitlement to service connection for claimed peripheral 
vascular disease.

3.  Entitlement to service connection for claimed bilateral 
elbow disability.

4.  Entitlement to service connection for claimed hip 
disability.

5.  Entitlement to service connection for claimed low back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from August 1964 to 
August 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Boise Regional Office 
(RO).  


FINDINGS OF FACT

1.  No jungle rot, bilateral elbow disability, hip 
disability, or low back disability was shown to be clinically 
evident in service; the record contains no competent medical 
evidence of a current diagnosis of jungle rot, an elbow 
disability, a hip disability, or a low back disability, which 
is causally related to the veteran's period of active 
service, any incident therein, or any showing of continuous 
symptomatology.

2.  Peripheral vascular disease was not shown in service and 
the record contains no competent medical evidence of a nexus 
between any current peripheral vascular disease and the 
veteran's period of service, any incident therein; rather, 
recent VA diagnostic study found no evidence of peripheral 
vascular insufficiency.


CONCLUSION OF LAW

The veteran's claims of service connection for jungle rot, 
peripheral vascular disease, bilateral elbow disability, hip 
disability, and low back disability are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of jungle rot, peripheral neuropathy, 
or of any abnormality of the low back, hips, or elbows.  At 
his August 1967 naval separation medical examination, 
clinical evaluation of the veteran's spine, skin, upper and 
lower extremities, musculoskeletal system, vascular system, 
and neurologic system was normal.

In December 1997, he submitted claims of service connection 
for jungle rot, peripheral vascular disease, a bilateral 
elbow disability, a hip disability, and a low back 
disability.  In support of his claim, he submitted a December 
1997 VA outpatient treatment record showing that he had 
visited the Spokane VA Medical Center (MC) requesting a 
disability evaluation.  On examination in December 1997, it 
was noted that the veteran was a new patient who said he 
sustained a low back strain in 1965, and that he had back 
stiffness, left hip pain, and a lack of circulation in his 
toes.  He denied receipt of any recent health care, surgery, 
or medication.  His gait was described as normal, and he 
reportedly moved without difficulty.  Dorsalis pedis pulses 
were 1+, bilaterally.  There were superficial varicosities on 
the dorsum of the feet, but no pedal lesions.  Hair growth 
was slightly diminished, although sensation was grossly 
intact.  The assessment included probable early 
atherosclerotic peripheral vascular disease; however, a 
subsequent, January 1998 VA diagnostic studies revealed 
obstructive airway disease, post-traumatic deformity of the 
left third rib, and no evidence of peripheral vascular 
insufficiency.

By March 1998 letter, the RO contacted the veteran and asked 
that he submit the dates and places of all treatment he had 
received for his jungle rot, peripheral vascular disease, a 
bilateral elbow disability, a hip disability, and a low back 
disability since separation from service.  Later that month, 
he responded that he had not received treatment since his 
separation from service for any of his disabilities, other 
than at the Spokane VAMC in December 1997.  

In his November 1998 Notice of Disagreement, the veteran 
indicated that he had been in pain for many years since his 
separation from service; however, he indicated that he had 
not obtained medical treatment for his disabilities, as he 
had not had health insurance.  

II.  Laws and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110.  Where a veteran served ninety days or 
more during a period of war and certain chronic diseases 
(including cardiovascular-renal disease) become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps, 126 F.3d. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

In this case, the service medical records are negative for 
clinical notations of jungle rot, peripheral vascular 
disease, or disabilities of the elbows, hips, or low back.  
The only post-service medical evidence of record is the 
December 1997 VA outpatient treatment record showing a 
diagnosis of probable early peripheral vascular disease, but 
no evidence of peripheral vascular disease was found on 
subsequent diagnostic study and diagnoses of jungle rot 
residuals, a bilateral elbow disability, hip, or low back 
disability are not currently shown by competent medical 
evidence.

Based on the foregoing, the Board must conclude that the 
veteran's claims are not well grounded.  As set forth above, 
a determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

In this case, the record contains no competent medical 
evidence of a current diagnosis of jungle rot, or 
disabilities of the elbows, hips, or low back.  While the 
veteran has stated that he has jungle rot and disabilities of 
the elbows, hips, and low back disability that are related to 
his period of service, his statements to this effect are not 
sufficient to establish a well grounded claim, as the record 
does not indicate that he possesses a recognized degree of 
medical knowledge.  Espiritu, 2 Vet. App. at 494.

Congress specifically limits entitlement for service-
connected disease or injury to cases resulting in disability.  
See 38 U.S.C. §§ 1110, 1131.  In the absence of proof of a 
present disability, therefore, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Based on 
the foregoing, the Board must conclude that the claims of 
service connection for jungle rot and disabilities of the 
elbows, hips, and low back are not well grounded.  38 
U.S.C.A. §§ 5107(a), 5121.

With respect to the claim of service connection for 
peripheral vascular disease, the Board observes that this 
condition was not clinically evident in service or for many 
years thereafter.  Although recent medical evidence noted the 
presence of probable peripheral vascular disease (and 
subsequent diagnostic testing indicated to the contrary), the 
record contains no competent medical evidence of a nexus 
between any current disability and the veteran's service or 
any incident therein.  In addition, although the veteran has 
reported continuous symptomatology since service, there is no 
competent medical evidence of record relating any current 
disability to his reported continuous symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Thus, the claim of 
service connection for peripheral vascular disease is not 
well grounded.

Since well-grounded claims have not been submitted, the VA is 
not obligated by statute to assist the veteran in the 
development of facts pertinent to these claims.  38 U.S.C.A. 
5107(a); Schroeder v. West, 12 Vet. App. 184 (1999).  In 
fact, absent a well-grounded claim, such evidentiary 
assistance is precluded.  See Morton v. West, 12 Vet. App. 
477 (1999).

In that regard, the Board notes that in May 1999 written 
argument, the veteran's representative contended that the 
Veterans Benefits Administration Manual M21-1, requires that 
VA fully develop the veteran's claims prior to determining 
whether they are well grounded.  Because the RO failed to 
develop the veteran's claims, he contends that the Board is 
obligated to remand this matter to the RO for additional 
development of the evidence, pursuant to 38 C.F.R. § 19.9 
(1999).

In Meyer v. Brown, 9 Vet. App. 425 (1996), the Court held 
that the Board is not required to remand a claim for 
additional development, in accordance with 38 C.F.R. § 19.9, 
prior to determining that a claim is not well grounded.  
Here, the veteran's representative has argued that the Board 
is not bound by the Court's decision in Meyer (and, 
presumably, its progeny) because it fails to give full effect 
to all of the statutory language enacted by Congress as set 
forth in section 5107(a).  

Despite the contentions of the veteran's representative, the 
Board is, in fact, bound by the decisions of the Court, 
including its decision in Meyer.  By statute, the Court has 
exclusive jurisdiction to review decisions of the Board.  
38 U.S.C.A. § 7252.  That jurisdiction includes the power to 
"decide all relevant questions of law, interpret 
constitutional, statutory, and regulatory provisions, and 
determine the meaning or applicability of the terms of an 
action of the Secretary."  38 U.S.C.A. § 7261.  Congress has 
not given the Board the power to disagree, respectfully or 
otherwise, with decisions of the Court.  See Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991). 

That having been said, under the Court's interpretation of 
the relevant provisions, VA has a duty to assist only those 
appellants who have established well-grounded claim.  Because 
the veteran's claims in this case are not well grounded, the 
Board is compelled to find that a remand of this matter for 
additional development of the evidence is not warranted; in 
fact, it is precluded.  See Morton v. West, 12 Vet. App. 477 
(1999).

Nonetheless, the Board notes that VA has an obligation to 
notify a veteran under section 5103(a) when the circumstances 
of the case put the Department on notice that relevant 
evidence may exist, or could be obtained, that, if true, 
would make the claim "plausible" and that such evidence had 
not been submitted with the application.  McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In this case, however, 
the veteran has not identified any available evidence that 
has not been submitted or obtained, which would support a 
well-grounded claim.  Thus, the VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. 5103(a).  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Service connection for residuals of jungle rot, peripheral 
vascular disease, bilateral elbow disability, hip disability, 
and low back disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

